DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20130168709).
Regarding claim 1, Lin discloses a package structure, comprising:
a substrate 11;
a pair of electrodes 12 disposed on the substrate 11;
a lighting unit 14 including a light emitting diode disposed on the substrate 11 and electrically connected to the pair of electrodes 12 (Fig. 1);
a wall 18 disposed on the substrate 11, wherein the wall and the substrate jointly define an accommodating space, and the lighting unit 14 is disposed in the accommodating space; and
a package compound 16 & 17 disposed in the accommodating space such that a top end of the package compound has a W-shaped 171 & 172 cross section and the lighting unit 14 is embedded in the package compound;
wherein the package compound has a surrounding portion around a lateral surface of the light emitting diode, and the surrounding portion has a concave top surface 171 with an annular slot formed thereon; 
wherein a bottom end of the annular slot is located at a position aligning with about a thickness of the lighting unit along a height direction perpendicular to a top surface of the lighting unit, wherein a center of curvature of the concave top surface 171 is located outside of the accommodating space such that light emitted from the concave top surface is gathered outside of the wall (Fig. 1); 
wherein the top end of the package compound is exposed to air 172.
Lin fails to specify that a bottom end of the annular slot is located at a position aligning with about 25% to 90% of a thickness of the lighting unit.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain bottom end of the annular slot is located at a position aligning with a thickness of the lighting unit, because it would have been to obtain a certain bottom end of the annular slot is located at a position aligning with a thickness of the lighting unit to achieve enhance optimal light transmission through lens.	
Reclaim 2, Lin discloses that package compound includes no scattering or reflecting particles (Fig. 1).
Reclaim 3, Lin discloses that the configuration of the package compound allows light emitted from the light emitting diode to leave the package structure through the package compound without being scattered or reflected inside the accommodating space (Fig. 1).
Reclaim 4, Lin discloses that a height of a top end of the surrounding portion in contact with the wall is higher than a height of a top surface of the light emitting diode (Fig. 1).
Reclaim 5, Lin discloses that lighting unit 14 is arranged at a center of the package compound and the surrounding portion is formed symmetrically about an attaching portion (Fig. 1).
Reclaim 6, Lin discloses that the package compound includes an attaching portion 16 & 17, and the attaching portion adheres to a top surface of the light emitting diode and contacts with the surrounding portion; wherein a top end of the attaching portion and a top end of the surrounding portion in contact with the wall are substantially arranged at the same height with respect to the substrate (Fig. 1). 
Reclaim 7, Lin discloses that a light-permeable cover disposed on a top end of the wall (Fig. 1).
Reclaim 8, Lin discloses that the light emitting diode is configured to emit a light having a wavelength within a range from about 180 nm to 410 nm (Fig. 1).
Reclaim 9, Lin discloses that the lighting unit includes a submount, and the light emitting diode electrically connects to a pair of electrodes of the submount (Fig. 1).
Regarding claim 10, Lin discloses that a package structure, comprising:
a substrate 11;
a pair of electrodes 12 disposed on the substrate 11 (Fig. 1);
a lighting unit 14 disposed on the substrate and electrically connected to the pair of the electrodes 12 (Fig. 1);
a wall 18 disposed on the substrate, wherein the wall and the substrate jointly define an accommodating space, and the lighting unit 14 is disposed in the accommodating space 18 (Fig. 1); and
a package compound 16 & 17 disposed in the accommodating space, wherein the package compound covers the lighting unit, wherein, in a cross section view, the package compound is in a W-shape 171 & 172 that includes a convex portion 171 on a top of the lighting unit 14 and two concave portions 172 on lateral sides of the lighting unit, and the two concave portions contact the convex portion;
wherein each of the two concave portions has a concave top surface, and a center of a curvature of the concave top surface is arranged outside of the accommodating space (Fig. 1);
wherein a space is defined between the top surface of the package compound and the wall is hollow 172 (Fig. 1).
Reclaim 11, Lin fails to specify that a bottom end of concave top surface is located at a position aligning with about 25% to 90% of a thickness of the lighting unit.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain bottom end of the annular slot is located at a position aligning with a thickness of the lighting unit, because it would have been to obtain a certain bottom end of the annular slot is located at a position aligning with a thickness of the lighting unit to achieve enhance optimal light transmission through lens.	
Reclaim 12, Lin discloses that the package compound includes no scatting particles or reflecting particles (Fig. 1). 
Reclaim 13, Lin discloses that the configuration of the package compound allows light emitted from the light emitting diode to leave the package structure through the package compound without being scattered or reflected inside the accommodating space (Fig. 1).
Reclaim 14, Lin discloses that each of the two concave portions has a top end in contact with the wall, and a height of the top end is higher than a height of a top surface of the light emitting diode 174 (Fig. 1). 
Reclaim 15, Lin discloses that the lighting unit is arranged at a center of the package compound, and the two concave portions are formed symmetrically about an attaching portion (Fig. 1).
Reclaim 17, Lin discloses that a light- permeable cover deposed on a top end of the wall.
Reclaim 18, Lin discloses that the light emitting diode is configured to emit a light having a wavelength within a range from about 180 nm to 410 nm (Fig. 1).
Reclaim 19, Lin discloses that the lighting unit includes a submount, and the light emitting diode electrically connects to a pair of electrodes of the submount (Fig. 1).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of BAI et al. (US 20180248086).
Reclaim 16, Lin fails to teach that a height of a top end of the convex portion with respect to the substrate is less than a height of the wall with respect to the substrate.
However, BAI suggests that a height of a top end of the convex portion with respect to the substrate is less than a height of the wall with respect to the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lin with a height of a top end of the convex portion with respect to the substrate is less than a height of the wall with respect to the substrate as taught by BAI in order to enhance light transmission efficiency and reduce the package cost and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Terminal Disclaimer
The terminal disclaimer filed on 5/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10916685 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed on 5/12/2022 have been fully considered but they are not persuasive. 
With respect to rejected claims under 35 U.S.C. 103, applicant argues that “- - it is not possible for the divergent part of - - range of 25% to 90 % of a thickness of the LEDs 13 or 14.”
In response to applicant's contention, it is respectfully submitted that Lin discloses all the claimed limitation including “- - a bottom end of the annular slot is located at a position aligning with at least about 25% of a thickness of the lighting unit along a height direction perpendicular to a top surface of the lighting unit - -” below.

    PNG
    media_image1.png
    709
    616
    media_image1.png
    Greyscale
 
Lin appears to show, see modified Fig. 2 above i.e., Lin discloses a bottom end of the annular slot is located at a position aligning with about 25% to at least 99.99% (because element 171 is located above a top surface of element 18.
Lin fails to specify that a bottom end of the annular slot is located at a position aligning with less than 90%.
In office action, recited a certain bottom end of the annular slot is located at a position aligning with a thickness - - light transmission through lens.
Because of stiffness of curvature (deeper vs shallow), a focal point of lens will change due deeper curvature vs shallow curvature.
Since the claim is rejected with 103, aligning with less than 90 % will be obvious because enhance controlling light transmission through Lens and a bottom end of annular   slot is located at a position aligning below a top surface of element 18 and a top surface Lens.
Between a top surface of element 18 and a top surface lens, the bottom end of annular slot can be below 90% of thickness of the lighting unit along a height direction perpendicular to a top surface of the lighting unit.
Therefore, the rejection of claims 1-15 & 17-19 under 35 U.S.C. 103 is deemed proper and the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899